380 So.2d 1311 (1980)
Leslie Faye GARITSON, Appellant,
v.
Anna Marie RIFENBURG, D/B/a Anna Marie's Coffee Shop and Cosmopolitan Mutual Insurance Company, Appellees.
No. RR-37.
District Court of Appeal of Florida, First District.
March 17, 1980.
Richard H. Gaunt, Jr., of the law office of Frank G. Cibula, Jr., West Palm Beach, for appellant.
Albert P. Massey, III, of Pyszka, Kessler & Adams, Fort Lauderdale, for appellees.
PER CURIAM.
The deputy commissioner ruled that the carrier was not responsible for the claimant's past medical treatment because there was no request for medical benefits. The record does not support this finding. The claimant, in her claim letter and at the commencement of the hearing, requested the payment of past medical bills and future medical attention. The carrier never controverted these payments, but relied upon the general defense that the claim was not compensable. The record supports no conclusion other than that the claimant saw a doctor of her choice at the employer's suggestion. The issue of compensability having been decided in favor of the claimant and the medical bills having never been controverted, said bills are the responsibility of the carrier. The deputy's ruling to the contrary is reversed.
We note additional error in the deputy commissioner's failure to rule on the claim for temporary partial disability benefits from June 13, 1979 through July 11, 1979. This issue was ripe for adjudication and properly before the deputy. The order is accordingly reversed on this point and the cause is remanded to the deputy with directions that he enter an order consistent with this opinion. Action Pool Builders, Inc. v. Grant, IRC Order 2-3743 (March 23, 1979).
ERVIN, SHIVERS and SHAW, JJ., concur.